Citation Nr: 1435567	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  11-10 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for a bilateral hearing loss disability.


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

E. D. Anderson, Counsel



INTRODUCTION

The Veteran served on active duty from June 1966 to January 1970.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a September 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado.

In January 2014, the Board remanded this matter to the RO via the Appeals Management Center (AMC) in Washington, D.C. to afford the Veteran a VA medical examination.  The action specified in the January 2014 Remand completed, the matter has been properly returned to the Board for appellate consideration.  See Stegall v. West, 11 Vet. App. 268 (1998). 

The issue of entitlement to service connection for bilateral hearing loss is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDING OF FACT

The Veteran served in combat; and tinnitus had onset in service.  


CONCLUSION OF LAW

The criteria for entitlement to service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 1131, 1154(b) (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2013).  



REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred or aggravated in active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303(a) (2013).  In general, service connection requires competent and credible evidence of (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a nexus between the claimed in-service disease or injury and the current disability.  See Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d) (2013). 

The Veteran is seeking entitlement to service connection for bilateral tinnitus.  Although the Veteran's service treatment records are negative for any complaints of or treatment for this disability, the Veteran has testified that this condition had onset during his active military service, specifically, sometime in 1967 or 1968 while the Veteran was deployed in Vietnam serving as a helicopter pilot. Combat service is acknowledged and his profession is known to involve noise exposure.  The Veteran is competent to report both in-service noise exposure and symptoms of tinnitus.  Layno v. Brown, 6 Vet. App. 465, 469 (1994); see also 38 C.F.R. § 3.159(a)(2).  

In fact, the United States Court of Appeals for Veterans' Claims (Court) has specifically held that tinnitus is a type of disorder capable of lay observation and description.  Charles v. Principi, 16 Vet. App. 370, 374 (2002).  Furthermore, the Board can find no reason to doubt the credibility of the Veteran's lay assertions that, during service, he was exposed to hazardous noise and developed tinnitus.  Buchanan v. Nicholson, 451 F.3d 1331, 1336 (Fed. Cir. 2006).  The Board emphasizes that the Veteran's various descriptions of noise exposure and tinnitus in all pertinent medical and lay evidence of record are consistent with the places, types, and circumstances of the Veteran's service.  38 U.S.C.A. § 1154(a); 38 C.F.R. § 3.303(a).  The determination as to service connection here is based on review of the entire evidence of record, with due consideration to the policy of the VA to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 C.F.R. § 3.303(a).

In conclusion, since the Veteran's current tinnitus disability developed in service and has persisted since that time, the Board finds that entitlement to service connection is warranted.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990); 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102 (2013).

The Board recognizes that the VA opinion of record indicate that tinnitus is less likely than not related to the conceded noise exposure.  Notwithstanding, the Veteran has related a competent history of tinnitus in and since service and the Board finds no reason to doubt his credibility.  Thus, the evidence is at least in equipoise and the claim is therefore granted.  Gilbert, supra.  


ORDER

Entitlement to service connection for tinnitus is granted.  


REMAND

The Veteran is seeking entitlement to service connection for bilateral hearing loss.  

The Veteran underwent a VA examination in March  2014 to assess the nature and etiology of any bilateral hearing loss.  The Board finds that the examiner's opinion did not sufficiently address the Veteran's noise exposure during active service or his allegations of continuity of symptomatology after service separation.  The examiner opined that the Veteran's hearing loss was less likely than not related to service because of, among other things, normal hearing at service separation.  

On remand, the Veteran should be afforded a new VA audiological examination.  After reviewing the claims file, obtaining a history from the Veteran as to the onset of his hearing loss, and examining him, the examiner should provide an opinion as to whether the Veteran's hearing loss is at least as likely as not related to hazardous noise exposure from service or whether such a relationship is unlikely.  The examiner should note that the Court has held that the absence of a hearing loss disability in service does not preclude service connection for a current hearing loss disability if the medical evidence supports such a relationship.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be scheduled for a VA audiological examination to assess the nature and likely etiology of his hearing loss. The entire claims file and a copy of this REMAND must be made available to the examiner prior to the examination. The examiner must note in the examination report that the evidence in the claims file has been reviewed. 

After reviewing the file and examining the Veteran, the examiner should render an opinion as to whether the Veteran's hearing loss is at least as likely as not (i.e., to at least a 50:50 degree of probability) a result of active military service, or whether such a relationship is unlikely (i.e., less than a 50:50 degree of probability).  In this regard, the examiner should obtain a history from the Veteran as to the onset of his hearing loss.  Exposure to acoustic trauma must be conceded.  The examiner should note that the Court has held that the absence of a hearing loss disability in service does not preclude service connection for a current hearing loss disability if the medical evidence supports such a relationship.  See Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  
The term "at least as likely as not" does not mean "within the realm of medical possibility."  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is as medically sound to find in favor of that conclusion as it is to find against it.  The examiner should provide a complete rationale for any opinion provided.  The AOJ should ensure that an adequate rationale has been provided before returning this case to the Board.  

2.  After conducting any additional indicated development, the AOJ must readjudicate the claim with consideration of the additional evidence received since the most recent SSOC.  If the benefits sought are not fully granted, an SSOC should be issued.  Thereafter, the case should be returned to the Board, as appropriate.  

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
K. Parakkal
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


